Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-16 the claim limitation of claim 1 part iii is indefinite.  The claim currently reads 0.1 to 1.5 5+ for the average methyl groups per molecule. The break between the first and second 5 makes it unclear if the number should be 1.55 or 1.5 to 5.  In addition the + symbol makes the range unclear, as it may indicate that the number of methyl groups may be any number more than the lower end of the range of 0.1.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 7 and 13-15 recites the broad recitation of a fuel economy loss range, and the claim also recites a 
The following rejection is of claims 7 and 13-15. The method of calculation of the fuel economy loss and the units of measurement are not clear in the claim limitations.  As such the claim limitation of “interval fuel economy loss” does not define the interval.  Claims 13-15 have a claim limitation of less than 0% interval fuel economy loss.  Less than 0% loss of fuel economy due to running of an engine is impossible.  Correction and clarification of the term as stated above is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al (US 2017/0240832 A1).
Regarding claims 1-16 Hahn teaches a lubricant composition (abstract). The lubricant contains a biobased hydrocarbon base oil. This meet the claim limitation of a 
The lubricating composition better oxidative stability, better cold flow, low volatility, improved separation of oil from water (and air), and improved anti-wear properties. All these properties of a fully formulated lubricant  in an internal combustion engine directly impact and improve fuel economy. As such the method of improving fuel economy and improving fuel economy retention is taught.
The possible formula of the renewable base oil are found in p 65 Scheme II for one example. P 61-62. Structure A12 for another working example. Both examples have an even number of carbon atoms. A third example is scheme I p 64. The entire amount of the renewable base oil may be any of these examples. The examiner notes that no other working examples are given besides those three. As such up to 100% of the molecules can have even number carbon atoms. The examples all have 3 methyl groups meeting the claim limitations of claim 1 and 8 part a iii. The (branching proximity/branching index) ratio for all three examples would be more than about 1.4.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
The physical properties of the composition include meeting a viscosity grade of less than or equal to OW-12 and OW-20. See table 4 page 12 and p 104-105 and table 
Regarding the improvement of the fuel economy as found in claim 7 and fuel economy loss as in claims 13-15, these amounts would be an improvement of at least 0.3% and an interval fuel economy loss of less than 0.4%.  As set forth in MPEP 2112, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). Further, "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). 
The USPTO has a sound basis for believing that the products of the prior art and the instant application are the same. The same type of base oil is used in the same 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771